Order, in so far as appealed from, reversed upon the law and the facts, with costs to appellant, and matter remitted to the Special Term for a rehearing on the question of reasonable compensation to appellant as a condition for the substitution of attorneys for the plaintiff. This court is of opinion that, in view of the failure of the official referee to find that the appellant abandoned the plaintiff’s case, and his finding that appellant’s compensation was to be twenty-five per cent of any recovery or settlement, and of the conceded fact that after the official referee had fixed appellant’s compensation at $500 and made and filed his report, the action was settled in plaintiff’s favor for the sum of $15,000, the sum of $500 fixed by said official referee and affirmed by the order appealed from is unreasonable and inadequate. At the time the official *791referee made Ms report, and when it was confirmed, it was not known how much the plaintiff would recover, if anythmg, and on the rehearmg the Special Term should take into consideration the amount of the settlement and the finding of the official referee that the appellant was to receive twenty-five per cent of any amount plaintiff might receive. Lazansky, P. J., Rich, Young, Seudder and TompMns, JJ., concur.